255 P.3d 1057 (2011)
Devon Scott WEINSTEIN, Petitioner
v.
The PEOPLE of the State of Colorado, Respondent.
No. 09SC218.
Supreme Court of Colorado, En Banc.
May 16, 2011.
Law Offices of Suzan Trinh Almony, Suzan Trinh Almony, Broomfield, Colorado, Attorneys for Petitioner.
John W. Suthers, Attorney General, Katherine A. Hansen, Senior Assistant Attorney General, Criminal Justice Section, Appellate Division, Denver, Colorado, Attorneys for Respondent.
Justice RICE delivered the Opinion of the Court.
In this case, petitioner, bonding agent Devon Scott Weinstein, and his partner and codefendant, bonding agent Jason Richard Oram, were charged with second degree burglary and felony menacing stemming from their entrance into a private residence in *1058 search of a bonded individual. Weinstein and Oram rely on the common law bonding agent's privilege to justify their entry into the home and contend that the jury instructions did not properly describe that privilege. Further, Weinstein and Oram argue that they did not know that their entry into the private residence was unlawful, therefore making it impossible for them to satisfy the knowingly element of second degree burglary. Lastly, Weinstein and Oram argue that the trial court incorrectly denied their jury instruction regarding consent.
For the reasons described in the companion case, Oram v. People, 255 P.3d 1032 (Colo.2011), we hold that the common law bonding agent's privilege does not exist in Colorado and reject Weinstein's challenges to the tendered jury instructions. Also, as described in Oram v. People, we hold that there was sufficient evidence that Weinstein and Oram knew that their entry was unlawful to satisfy the knowingly element of second degree burglary. Likewise, we hold that the trial court correctly rejected Weinstein and Oram's tendered instruction on the issue of consent. Therefore, we affirm the court of appeals.